an action to enforce a foreign judgment, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Marber, J.), entered April 5, 2010, as denied her motion to stay enforcement of the judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is undisputed that the State of Florida had jurisdiction over the defendant when the judgment at issue was rendered against her. Therefore, the judgment was entitled to full faith and credit from New York State (see Fiore v Oakwood Plaza Shopping Ctr., 78 NY2d 572, 577 [1991], cert denied 506 US 823 [1992]). Since the defendant did not set forth any basis for staying enforcement of the judgment, her motion was properly denied. Mastro, J.P., Rivera, Austin and Roman, JJ., concur.